  Case 18-21486      Doc 18     Filed 10/03/18 Entered 10/05/18 16:36:57             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      18-21486
Darrell Lavan Glover, Sr,                    )
                                             )               Chapter: 7
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                ORDER GRANTING MOTION TO DISMISS CHAPTER 7 CASE

       This matter coming to be heard on the Motion of the United States Trustee to dismiss the
Chapter 7 case of Darrell Lavan Glover, Sr., with a 180-day bar to refiling pursuant to 11 U.S.C. §§
707(a)(1) and 109(g); due notice having been given and the Court being fully advised in the premises:

  IT IS HEREBY ORDERED:

1. This Chapter 7 case is dismissed, pursuant to 11 U.S.C. § 707(a)(3).




                                                         Enter:


                                                                  Honorable Timothy A. Barnes
Dated: October 03, 2018                                           United States Bankruptcy Judge

 Prepared by:
 Kathryn Gleason
 OFFICE OF THE U.S. TRUSTEE
 219 S. Dearborn Street, Room 873
 Chicago, IL 60604
 (312) 886-3327
